 

           

[j2636ex10d1image002.gif]

SCHNITZER INVESTMENT CORP.

3200 NW Yeon Avenue

P.O. Box 10047

Portland, Oregon 97296-0047

 

 

March 22, 1999

 

 

Mr. Robert W. Philip

Schnitzer Steel Industries, Inc.

3200 N.W. Yeon Avenue

Portland, Oregon  97210

 

RE:  Lease Agreement dated September 1, 1998

Dear Bob:

Schnitzer Investment Corp. (“SIC”) hereby agrees to adjust the rent of Schnitzer
Steel Industries, Inc. (“SSI”) for the buildings and land leased at 12005 North
Burgard Road under the referenced Lease Agreement.  The current rent through
August of 2003, is $109,945.00 per month.  Retroactive to March 1, 1999, SIC is
willing to adjust the monthly base rent as follows:

 

 

03/01/99 – 12/31/99

 

$

82,118.00

 

01/01/00 – 12/31/00

 

92,633.00

 

01/01/01 – 08/31/02

 

126,767.00

 

09/01/02 –  08/31/03

 

133,612.00

 

SSI will receive a credit invoice for the overpayment in March of 1999.  If this
adjustment is acceptable to you, please sign below and return a fully-executed
original of this letter to me.

 

Very Truly Yours,

 

Approved and Accepted:

 

 

 

SCHNITZER INVESTMENT CORP.

 

SCHNITZER STEEL INDUSTRIES, INC.

 

 

 

 

 

 

/s/K. Novack

 

 

/s/R. Philip

 

Kenneth M. Novack

 

Robert W. Philip

President

 

President

 

cc:       Barry A. Rosen

            Rebecca Widden

            Sherie Weisenberg